        Case 3:15-cv-03522-WHO Document 616 Filed 01/02/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    JAN 02 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 NATIONAL ABORTION                             No. 18-17195
 FEDERATION,
                                               D.C. No. 3:15-cv-03522-WHO
               Plaintiff - Appellee,
                                               U.S. District Court for Northern
   v.                                          California, San Francisco

 CENTER FOR MEDICAL                            MANDATE
 PROGRESS; et al.,

               Defendants - Appellants.


        The judgment of this Court, entered November 15, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellant in the amount of $261.27.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Nixon Antonio Callejas Morales
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
